 

Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of March 21, 2014 by and among LUBY’S, INC., a Delaware corporation (the
“Company”); each of the Lenders which is or may from time to time become a party
to the Credit Agreement (as defined below) (individually, a “Lender” and,
collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting
as administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.     The Company, the Lenders and the Administrative Agent executed and
delivered that certain Credit Agreement dated as of August 14, 2013. Said Credit
Agreement, as amended, supplemented and restated, is herein called the “Credit
Agreement”. Any capitalized term used in this Amendment and not otherwise
defined shall have the meaning ascribed to it in the Credit Agreement.

 

B.     The Company, the Lenders and the Administrative Agent desire to amend the
Credit Agreement in certain respects.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Lenders and the Administrative Agent do hereby agree as follows:

 

SECTION 1. Amendments to Credit Agreement.

 

(a)     A new Section 4.03 is hereby added to the Credit Agreement, such new
Section to read in its entirety as follows:

 

SECTION 4.03 Each Credit Event Prior to Second Fiscal Quarter of 2016. The
obligation of each Lender to make a Loan on the occasion of any Borrowing (other
than a Borrowing which is merely a conversion or continuation of existing
Loans), and of the Issuing Banks to issue, amend, renew or extend any Letter of
Credit, at any time prior to the commencement of the second fiscal quarter of
the Borrower’s 2016 fiscal year is subject to the condition precedent that,
after giving effect thereto, the aggregate unpaid principal balance of the
Obligations shall not exceed fifty percent (50%) of the then current value of
all Mortgaged Property, as determined by the Administrative Agent in accordance
with its standard procedures after due review of the most recently delivered
Appraisals of the Scheduled Real Property.

 

(b)     Section 5.13(d) of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

(d)     Lease Adjusted Leverage Ratio – a Lease Adjusted Leverage Ratio of not
more than (i) 4.75 to 1.00 at all times during the second, third and fourth
fiscal quarters of the Borrower’s fiscal year 2014, (ii) 4.50 to 1.00 at all
times during the first, second and third fiscal quarters of the Borrower’s
fiscal year 2015, and (iii) 4.25 to 1.00 at all times thereafter. 

 

 
 

--------------------------------------------------------------------------------

 

  

(c)     Exhibit B to the Credit Agreement is hereby amended to be identical to
Exhibit B attached hereto.

 

SECTION 2. Waiver of Existing Default. Subject to the terms and conditions of
this Amendment, the Lenders hereby waive non-compliance with the terms of
Section 5.13(b) for the second fiscal quarter of the Borrower’s 2014 fiscal
year. Full compliance with the requirements of Section 5.13(b) shall be required
after second fiscal quarter of the Borrower’s 2014 fiscal year. The waiver by
the Lenders described in this Section 2 is contingent upon the satisfaction of
the conditions precedent set forth in Section 3 below and is limited to the
default herein described. Such waiver shall not be construed to be a consent to
or a permanent waiver of Section 5.13(b) of the Credit Agreement, or any other
terms, provisions, covenants, warranties or agreements contained in the Credit
Agreement or in any of the other Loan Documents. The Lenders reserve the right
to exercise any rights and remedies available to them in connection with any
other present or future defaults with respect to the Credit Agreement or any
other provision of any Loan Document.

 

SECTION 3. Conditions Precedent. The effectiveness of this Amendment shall be
conditioned upon delivery to the Administrative Agent of each of the following:

 

(a)     the Administrative Agent shall have received from the Loan Parties and
all of the Lenders either (1) a counterpart of this Amendment signed on behalf
of such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy or e-mail transmission of a signed signature page of
this Amendment) that such party has signed counterparts of this Amendment.

 

(b)     the Administrative Agent shall have received, for the pro rata benefit
of the Lenders, an amendment fee in an amount equal to $20,000.

 

SECTION 4. Ratification. Except as expressly amended by this Amendment, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect. None of the rights, title and interests existing and to exist under the
Credit Agreement are hereby released, diminished or impaired, and the Company
hereby reaffirms all covenants, representations and warranties in the Credit
Agreement.

 

SECTION 5. Expenses. The Company shall pay to the Administrative Agent all
reasonable fees and expenses of its legal counsel incurred in connection with
the execution of this Amendment.

 

SECTION 6. Certifications. The Company hereby certifies that (a) no material
adverse change in the assets, liabilities, financial condition, business or
affairs of the Company has occurred and (b) no Default or Event of Default has
occurred and is continuing or will occur as a result of this Amendment.

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 7. Miscellaneous. This Amendment (a) shall be binding upon and inure to
the benefit of the Company, the Lenders and the Administrative Agent and their
respective successors, assigns, receivers and trustees; (b) may be modified or
amended only by a writing signed by the required parties; (c) shall be governed
by and construed in accordance with the laws of the State of Texas and the
United States of America; (d) may be executed in several counterparts by the
parties hereto on separate counterparts, and each counterpart, when so executed
and delivered, shall constitute an original agreement, and all such separate
counterparts shall constitute but one and the same agreement and (e) together
with the other Loan Documents, embodies the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, consents and understandings relating to such subject matter.
The headings herein shall be accorded no significance in interpreting this
Amendment.

 

 

NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02

 

 

THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL OTHER LOAN DOCUMENTS
EXECUTED BY ANY OF THE PARTIES PRIOR HERETO OR SUBSTANTIALLY CONCURRENTLY
HEREWITH CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

 

 

 

[Signature Pages Follow]

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
caused this Amendment to be signed by their respective duly authorized officers,
effective as of the date first above written.

 

 

 

LUBY’S, INC., 

 

 

 

a Delaware corporation 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  /s/ Christopher J. Pappas 

 

 

 

Christopher J. Pappas, 

 

 

 

President and Chief Executive Officer 

 

 

 

The undersigned Subsidiaries of the Borrower hereby join in this Amendment to
evidence their consent to execution by Borrower of this Amendment, to confirm
that each Loan Document now or previously executed by the undersigned applies
and shall continue to apply to this Amendment, and to acknowledge that without
such consent and confirmation, Lenders would not execute this Amendment.

 

 

 

LUBY’S HOLDINGS, INC.,  

 

 

 

a Delaware corporation,

 

 

 

LUBY’S LIMITED PARTNER, INC.,

 

 

 

a Delaware corporation,

 

 

 

LUBCO, INC.,

 

 

 

a Delaware corporation,

 

 

 

LUBY’S MANAGEMENT, INC.,

 

 

 

a Delaware corporation,

 

 

 

LUBY’S BEVCO, INC.,

 

 

 

a Texas corporation

 

 

 

LUBY’S FUDDRUCKERS RESTAURANTS, LLC,

 

    a Texas limited liability company  

 

 

FUDDRUCKERS TULSA, LLC,

 

 

 

a Texas limited liability company

 

 

 

R. WES, INC.,

 

 

 

a Texas corporation

 

 

 

FUDDRUCKERS OF ANNAPOLIS, LLC,

 

 

 

a Maryland limited liability company

 

 

 

FUDDRUCKERS OF HOWARD COUNTY, LLC,

 

 

 

a Maryland limited liability company

 

 

 

 

 

            By:  /s/ Christopher J. Pappas      

Christopher J. Pappas,

     

President and Chief Executive Officer

 

 

 

 

 

 

[signature page to First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

PARADISE CHEESEBURGERS, LLC, 

 

 

 

a Texas limited liability company  

 

 

 

PARADISE RESTAURANT GROUP, LLC,

 

 

 

a Delaware limited liability company  

 

 

 

CHEESEBURGER OF NEWARK, LLC, 

 

 

 

a Delaware limited liability company  

 

 

 

CHEESEBURGER OF FT. MEYERS, LLC, 

 

 

 

a Florida limited liability company  

 

 

 

CHEESEBURGER OF SANDESTIN, LLC, 

 

 

 

a Florida limited liability company  

 

 

 

CHEESEBURGER OF DOWNERS GROVE, LLC, 

 

 

 

an Illinois limited liability company  

 

 

 

CHEESEBURGER OF ALGONQUIN, LLC, 

 

 

 

an Illinois limited liability company  

 

 

 

CHEESEBURGER OF EVANSVILLE, LLC, 

 

 

 

an Indiana liability company

 

 

 

CHEESEBURGER OF FISHERS, LLC,

 

 

 

an Indiana limited liability company  

 

 

 

CHEESEBURGER OF SOUTHPORT, LLC, 

 

 

 

an Indiana limited liability company  

 

 

 

CHEESEBURGER OF TERRE HAUTE, LLC, 

 

 

 

an Indiana limited liability company  

 

 

 

CHEESEBURGER OF KANSAS CITY, LLC, 

 

 

 

a Kansas limited liability company  

 

 

 

CHEESEBURGER OF PASADENA, LLC, 

 

 

 

a Maryland limited liability company  

 

 

 

CHEESEBURGER OF CALIFORNIA, LLC, 

 

 

 

a Maryland limited liability company  

 

 

 

CHEESEBURGER IN PARADISE OF ANNE ARUNDEL COUNTY, INC., 

 

 

 

a Maryland corporation  

 

    CHEESEBURGER IN PARADISE OF ST. MARY’S COUNTY, LLC,       a Maryland limited
liability company       CHEESEBURGER OF STERLING HEIGHTS, LLC,      

a Michigan limited liability company

     

HIGH TIDES OF OMAHA, LLC,

     

a Nebraska limited liability company

     

CHEESEBURGER OF SEACAUCUS, LLC,

     

a New Jersey limited liability company

     

CHEESEBURGER OF WALLKILL, LLC,

     

a New York limited liability company

     

CHEESEBURGER OF HILLIARD, LLC,

     

a Ohio limited liability company

      CHEESEBURGER OF MYRTLE BEACH, LLC,      

a South Carolina limited liability company

 

 

 

 

 

 

[signature page to First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

CHEESEBURGER OF FREDERICKSBURG, LLC,  

 

 

 

a Virginia limited liability company  

 

 

 

CHEESEBURGER OF NEWPORT NEWS, LLC, 

 

 

 

a Virginia limited liability company  

 

 

 

CHEESEBURGER OF VIRGINIA BEACH, LLC, 

 

 

 

a Virginia limited liability company

 

 

 

CHEESEBURGER OF WOODBRIDGE, LLC 

 

 

 

a Virginia limited liability company  

 

 

 

CHEESEBURGER OF MIDDLETON, LLC 

 

 

 

a Wisconsin limited liability company  

 

                                    By: /s/ Peter Tropoli       Peter Tropoli,
President                          

 

 

 

 

 

 

 

 [signature page to First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative
Agent 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: /s/ Missy Collura       

 

 

Name: Missy Collura        

 

 

Title: Vice President                             

 

 

 

 

 

 

 

 [signature page to First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

AMEGY BANK, NATIONAL ASSOCIATION 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: /s/ Kelly Nash                     

 

 

Name: Kelly Nash                      

 

 

Title: Assistant Vice President                     

 

 

 

 

 

  [signature page to First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

  

COMPLIANCE CERTIFICATE

 

 

The undersigned hereby certifies that he or she is the __________________ of
LUBY'S, INC., a Delaware corporation (the “Borrower”), and that as such he or
she is authorized to execute this certificate on behalf of the Borrower pursuant
to the Credit Agreement (the “Agreement”) dated as of August 14, 2013, by and
among Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
and the lenders therein named; and that a review has been made under his or her
supervision with a view to determining whether the Loan Parties have fulfilled
all of their respective obligations under the Agreement, the Notes and the other
Loan Documents; and further certifies, represents and warrants that to his or
her knowledge (each capitalized term used herein having the same meaning given
to it in the Agreement unless otherwise specified):

 

 

(a)     The financial statements delivered to the Administrative Agent
concurrently with this Compliance Certificate have been prepared in accordance
with GAAP consistently followed throughout the period indicated and fairly
present the financial condition and results of operations of the applicable
Persons as at the end of, and for, the period indicated (subject, in the case of
quarterly financial statements, to normal changes resulting from year-end
adjustments and the absence of certain footnotes).

 

 

(b)     As of the date hereof, [no Default or Event of Default] [a Default] has
occurred and is continuing. [If a Default has occurred, specify the details
thereof and any action taken or proposed to be taken with respect thereto.]

 

 

(c)     The compliance with the provisions of Section 5.13 as the effective date
of the financial statements delivered to the Administrative Agent concurrently
with this Compliance Certificate is as follows:

 

 

 

 

(i)

Section 5.13(a) – Debt Service Coverage Ratio

 

 

 

Actual   

Required 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

               to 1.00  

2.50 to 1.00 

 

                

 

 

(ii)

Section 5.13(b) – Net Profit – Two Consecutive Quarters

 

 

 

Actual 

Required 

 

 

 

 

 

 

$_____________ 

$1.00 

 

                

 
 

--------------------------------------------------------------------------------

 

 

 

 

(iii)

Section 5.13(c) – Net Profit – Four Consecutive Quarters

 

 

 

Actual  

Required 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$_______________   

$1.00 

 

  

 

 

(iii)

Section 5.13(d) – Lease Adjusted Leverage Ratio

 

 

 

Actual  

Required 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

              to 1.00   

________ to 1.00 

 

 

                        

(d)      There has been no change in GAAP or in the application thereof since
the Effective Date which would reasonably be expected to affect the calculation
of the financial covenants set forth in the Agreement or, if any such change has
occurred, the effects of such change on the financial statements of the
respective Loan Parties are specified on an attachment hereto.

 

 

(e)     Since the date of the Agreement, no event has occurred which would be
reasonably likely to have a Material Adverse Effect.

 

 

 

DATED as of _____________, 201___.

 

 

 

 

 

 

 

 

 

[SIGNATURE OF AUTHORIZED OFFICER] 

 